     Case 2:20-cv-07898-VAP-E Document 21 Filed 08/26/21 Page 1 of 1 Page ID #:682



 1
                                                                JS-6
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN E. G.,                        )     NO. CV 20-7898-VAP-E
12                                      )
                      Plaintiff,        )
13                                      )
           v.                           )     JUDGMENT
14                                      )
     KILOLO KIJAKAZI, Acting            )
15   Commissioner of Social             )
     Security,                          )
16                                      )
                      Defendant.        )
17                                      )
                                        )
18

19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     the Social Security Administration is reversed in part and the matter
21
     is remanded for further administrative action consistent with the
22
     Opinion filed concurrently herewith.
23

24
     DATED: August 26, 2021.
25

26
                                      _________________________________
27                                           VIRGINIA A. PHILLIPS
                                         UNITED STATES DISTRICT JUDGE
28
